Citation Nr: 0001889	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a compensable rating for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from July 1988 to 
July 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 28, 1997, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a hearing at the RO on April 6, 1998, in connection with 
her appeal. 

As originally developed by the RO for review by the Board, 
the appeal included the additional issue of entitlement to a 
10 percent rating under 38 C.F.R. § 3.324 (1998) on the basis 
of multiple noncompensable service-connected disabilities.  
However, since a 10 percent rating was assigned under that 
section by a subsequent rating decision of April 8, 1998, 
that matter has been resolved and will not be addressed 
further.


FINDINGS OF FACT

1.  The record does not included competent evidence of an 
increase in the severity of the veteran's pre-existing pes 
planus in service.

2.   In connection with a claim for an increased rating 
received in July 1997, the veteran has alleged a worsening of 
the service-connected back disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral pes planus 
is not well-grounded.  38 U.S.C.A. §§ 1131, 1153, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.306 (1999).

2.  The claim for a compensable rating for lumbosacral strain 
is well grounded.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Pes Planus.

Factual background.  Service department medical records show 
that on a January 1988 examination for enlistment into the 
United States Marine Corps, examination of the feet showed 
asymptomatic first degree pes planus.  Subsequent service 
department medical records contain no reference to complaints 
or findings of abnormality of either foot.

The veteran filed her initial claim for VA disability 
compensation in August 1990.  A foot disorder was not listed 
among the disorders for which benefits were claimed.  VA 
examinations of the veteran were scheduled for various dates 
from 1991 to 1993 but the veteran did not appear on the dates 
scheduled.

A claim for service connection for a condition affecting both 
feet was received on July 10, 1997.  A VA examination 
performed in August 1997 was limited to the back.

The veteran testified at her April 1998 hearing that she had 
never had any problems with her feet before entering military 
service.  She claimed that her problems began shortly after 
she started on active duty when she noted that her feet hurt 
in the morning and that she had pain on running.  She 
indicated that after finishing boot camp she continued to 
have pain in the feet after running and that she continues to 
have such pain after physical activity.  She reported that in 
1997 she saw her family doctor for foot pain and received an 
injection.  She indicated that for medication she takes 
leave.  She denied ever having used inserts for her feet.

With respect to her back, the veteran testified at her 
hearing that her back bothers her a couple of times per week.  
She stated that the back tightens up and hurts her on bending 
and bothers her when she stands or sits for a long time.  She 
reported that she had recently begun to see a chiropractor 
for treatment and that she took Aleve as necessary for the 
pain.

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  In general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection is granted on the basis of aggravation 
where a disease or injury which preexisted service is shown 
to have undergone an increase in disability during service 
unless the increase is due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a) (1998).  Establishing service 
connection on the basis of aggravation requires:  (1) 
Evidence showing that a disease or injury preexisted service; 
(2) evidence showing an increase in disability during service 
sufficient to raise a presumption of aggravation of a 
disability; and (3) an absence of clear and unmistakable 
evidence to rebut the presumption of aggravation, which may 
include evidence that the increase in severity was due to the 
natural progress of the disability.  38 C.F.R. § 3.306(b) 
(1998).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1) (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1995).  A veteran is generally presumed to 
have entered service in sound condition.  38 U.S.C.A. § 1111 
(1991); 38 C.F.R. § 3.304(b) (1998).  The presumption of 
sound condition attaches only "where there has been an 
induction examination in which the later complaint of 
disability was not detected."  (Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
has defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only plausible, to satisfy the initial burden of § 5107.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).  The three-prong analysis of well-groundedness 
presented in Caluza applies also to claims of entitlement to 
service connection based on aggravation.  Chelte v. Brown, 10 
Vet. App. 268 (1997) (finding a claim of entitlement to 
service connection, based upon aggravation pursuant to 38 
C.F.R. § 3.306, not to be well-grounded).  

With regard to establishing a well grounded claim for service 
connection based on aggravation of a preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306 (1998); see Routen v. West, 
142 F.3d 1434, 1440 (Fed.Cir. 1998).  

In the present case, the existence of first degree pes planus 
was reported on the report of the physical examination 
performed for enlistment in 1988.  The notation of pes planus 
by a physician is sufficient under the above rules to 
establish that the defect preexisted military service and 
thereby preclude application of the presumption of soundness.  
To establish the claim as well grounded, the veteran must 
present credible evidence that the pes planus underwent a 
chronic worsening during service.

The veteran's service medical records are devoid of any 
further references to complaints or findings relating to the 
feet in general or to pes planus in particular.  The veteran 
reports that her feet give her problems after running.  
Though not documented in service records, her account is 
competent evidence since it involves a description of her own 
symptoms and observations.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, a conclusion as to whether such 
symptoms represented a chronic worsening is a medical 
question requiring specialized knowledge, skill, expertise, 
training or education and is outside the competence of a lay 
person.  Espiritu, Id.  No such evidence is of record.  In 
addition, the Court has recognized a distinction between 
temporary exacerbations and aggravation under the law, noting 
that "temporary or intermittent flare ups during service of a 
preexisting injury or disease or not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, has contrasted the symptoms, as worsened."  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Jensen v. 
Brown, 19 F.3d. 1413, 1417 (Fed. Cir. 1994); Routen v. Brown, 
10 Vet. App. 183 (1997); Verden v. Brown, 8 Vet. App. 529 
(1996); Falzone v. Brown, 8 Vet. App. 398 (1995).

In any event, even if the veteran's present descriptions of 
foot pain on running during service were accepted as evidence 
sufficient to raise the presumption of aggravation, the Court 
has held that this presumption, standing alone, is 
insufficient to render a claim well grounded in the absence 
of competent medical evidence of a current disability and a 
causal link to service, or evidence of chronicity or 
continuity of symptomatology.  The veteran has reported 
continuing problems with her feet on exertion but has 
provided no medical evidence to substantiate her assertion.  
Medical evidence is required.  Rabideau, Id; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, a 
claimant's own testimony is insufficient to provide the 
requisite evidence of a medical nexus between any current 
disability and service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Lathen v. Brown, 7 Vet. App. 259 (1995); see also 
Chelte, Id.

Therefore, the requirements for a well-grounded claim for 
service connection for pes planus on the basis of aggravation 
are not satisfied.  In the absence of a well-grounded claim, 
service connection must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  Although the RO did not specifically 
cite the absence of a well-grounded claim as the basis for 
the denial of service connection, this omission constitutes 
harmless error.  Meyer v. Brown, 9 Vet. App. 425 (1996).  The 
RO's failure to adjudicate the question of well groundedness 
did not result in prejudice to the veteran; to the contrary, 
by adjudicating the claims as if they were well grounded, the 
veteran received a greater degree of consideration than would 
have been required for a well-groundedness determination.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Compensable Rating for Lumbosacral Strain.

Service connection for chronic strain of the lumbosacral 
spine was granted by a rating decision of April 1991 on the 
basis of service medical records showing extensive 
examination and treatment for gradually worsening low back 
pain.  A 10 percent rating was assigned.  The amount payable 
monthly was withheld to recoup service department service 
department disability pay.  The award was discontinued 
effective November 1, 1993, as a result of the veteran's 
failure to appear for VA physical examinations.  

In July 1997 the veteran filed a claim for an increased 
rating for the service-connected back disability.  In 
connection with that claim, she underwent a VA examination in 
August 1997.  She was currently employed by a sheriff's 
department.  She related that in 1990 she had awakened with 
back pain but could not remember a specific event.  She 
described spasms in her low back which stayed in her low back 
without extension into the lower extremities.  There had been 
no bowel or bladder symptoms.  She reported that she 
currently had pain 1 to 2 times per month, mostly when 
lifting, which stayed in the low back without advancing.  The 
pain went away within a day and was treated with over-the-
counter medications.  On examination, the range of motion was 
from 0 to 110 degrees.  Her motor strength in the lower 
extremities bilaterally was 5/5 and equal bilaterally.  There 
was no evidence of straight leg raising causing pain.  Deep 
tendon reflexes were two plus and equal.  Sensation was 
intact.  Motor strength was 5/5.  There was no pain on 
palpation of the spine or paraspinal muscles.  An X-ray of 
the lumbar spine showed normal alignment.  The diagnosis was 
low back pain.  The examiner commented that she had well-
developed muscle tone, good range of motion and no evidence 
of neurological changes and expressed the opinion that this 
constituted no disability.

After receipt of the examination report, the RO reviewed the 
claim in August 1997.  The rating board found that the 
evidence was insufficient for assigning an evaluation for the 
period from November 1, 1993, through July 9, 1997, and that 
a compensable evaluation was not warranted for the period 
since July 10, 1997.

Analysis.  The law requires that claims for increased ratings 
for service connected disabilities be recognized as well 
grounded in nature before the merits of such claims may be 
considered.  The requirements for a well-grounded claim for 
an increased rating were set forth in the decision of the 
Court in Proscelle v. Derwinski, 2 Vet. App. 629 (1992), 
wherein it was held that an assertion by a veteran that an 
increase in disability had occurred was sufficient to well-
ground the claim.  In this case, the veteran's assertion that 
there has been a progressive increase in the severity of the 
service-connected back disability is sufficient to 
demonstrate that the claim is well-grounded.  A layperson is 
capable of providing competent evidence as to matters 
involving symptoms and his testimony in that regard is 
presumed to be credible for the purpose of determining 
whether the claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The evidence of record is therefore sufficient to establish 
that the claim for an increased rating for the service-
connected back disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; Proscelle 
Id.  


ORDER

The claim for service connection for bilateral pes planus is 
denied.  

The claim for an increased rating for lumbosacral strain is 
well-grounded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The veteran testified at her hearing at the RO in April 1998 
that she had seen a chiropractor for treatment of her back 
symptoms.  No attempt has been made to obtain the records 
relating to that treatment.  Since the veteran's claim for an 
increase has been recognized as a well-grounded claim, the 
Board is subject to a statutory duty to provide assistance in 
the development of the evidence to support such claim.  To 
fulfill the statutory obligation, the records relating to all 
current treatment must be obtained, including the records 
relating to the reported chiropractic care.

In July 1998, shortly after the hearing, the veteran's 
representative, in a memorandum to the RO, argued that the VA 
examination of August 1997 was inadequate for rating purposes 
since complete range of motion measurements were not 
included.  The representative's criticism of the August 1997 
VA examination is fundamentally sound, considering that the 
reported findings were somewhat superficial and omitted 
complete range of motion studies.  It cannot be determined 
whether the claims file was reviewed by the examiner; the 
report contains no reference to it.  It is essential that a 
claims file be reviewed by an examining physician in 
connection with a VA examination.  Schrafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In addition, it is clear that, in view of the veteran's 
persistent complaints of pain associated with back foot 
disability, the rating must be reviewed in light of the 
holding of the United States Court of Veterans Appeals 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) wherein it 
was held that, when a veteran alleges functional loss due to 
pain, the provisions of two VA regulations, 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  Under 38 C.F.R. § 4.40 (1998), 
a disability of the musculoskeletal system includes 
functional loss due to pain, supported by adequate pathology 
and evidenced by visible behavior on motion.  "Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (1998), factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required since the most recent examination of the back, 
performed in February 1998, is not detailed enough to permit 
a DeLuca analysis.  The Court stated in DeLuca that 
specificity of findings with regard to functional loss due to 
pain is required.  Examinations upon which rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flareups."  "It is 
essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  When the veteran 
claims functional loss due to pain, "[t]he medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the [joint] is used repeatedly over a period of time."  
Id.  

The RO responded to the representative's memorandum by 
attempting to schedule another examination of the veteran but 
the veteran did not appear.  She has, in fact, a long history 
of failing to appear for VA examinations when requested.  As 
a result of her nonappearance, her claim must be reviewed in 
light of a VA regulation which is applicable in such 
instances.  Under 38 C.F.R. § 3.655, when a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  
38 C.F.R. § 3.655(b).  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

Since the file must be remanded to the RO for completion of 
the development necessary to satisfy the statutory duty to 
assist, the veteran should be given another opportunity to 
appear for a VA examination.  If she fails to appear for this 
examination, the readjudication of her appeal will be subject 
to application of the provisions of 38 C.F.R. § 3.655.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics and other 
practitioners), from which she has 
received examination or treatment for her 
back in recent years, including the 
chiropractor she referred to at her 
hearing.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the physicians or other medical care 
providers reported by the veteran.  

3.  The RO should thereafter take 
appropriate steps to schedule the veteran 
for a special VA orthopedic examination 
of the back.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:

(a) Does the service-connected 
back disability result in 
weakened movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?

(b) To what extent does 
examination show the following:  
(1) complaints of pain which 
are visibly manifest on 
movement, (2) the presence or 
absence and degree of muscle 
atrophy attributable to the 
service-connected disability, 
(3) the presence or absence of 
changes suggesting disuse due 
to the service-connected 
disability, and (4) the 
presence or absence of any 
other objective manifestation 
that would demonstrate 
functional impairment due to 
pain?  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown above.  If the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
examining physician(s) should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  

5.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for the service-
connected lumbosacral strain.  If the 
veteran does not appear for the scheduled 
examination, the claim should be reviewed 
in light of 38 C.F.R. § 3.655(b) (1999).  
If the veteran does report, the ultimate 
conclusions regarding her claim should be 
articulated in light of the analysis set 
forth in DeLuca, Id., and all applicable 
VA regulations, including 38 C.F.R. 
§§ 4.40 and 4.45 (1999), and the relevant 
diagnostic codes from the rating 
schedule, should be specifically 
discussed.

Thereafter, the claim should be returned to the Board for 
further review, if in order, following issuance of a 
supplemental statement of the case to the veteran and her 
representative followed by a reasonable period of time for 
response.  No action is required of the veteran until she 
receives further notice.  The purpose of this remand is to 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

